    Case 2:07-cr-00104-WKW-SRW Document 130 Filed 11/20/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 ) CASE NO. 2:07-CR-104-WKW
                                          )             [WO]
NORMAN EVANS MCELROY, JR.                 )

                                     ORDER

      Before the court is Defendant Norman Evans McElroy, Jr.’s pro se motion for

compassionate release (Doc. # 118), in which Mr. McElroy seeks to modify an

imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Mr.

McElroy has supplemented his motion with medical records (Doc. # 124) and other

filings (Docs. # 120, 128–29). The Government has responded in opposition. (Docs.

# 121, 127.)

      Mr. McElroy was convicted based on his guilty plea to two counts of receiving

child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A). As a result of his

convictions, Mr. McElroy was sentenced to 240 months’ imprisonment. (Doc. # 94.)

Mr. McElroy’s projected release date is December 15, 2024. See https://www.bop.

gov/inmateloc/ (last visited Nov. 19, 2020).

      Based upon a thorough review of the record, Mr. McElroy has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his
    Case 2:07-cr-00104-WKW-SRW Document 130 Filed 11/20/20 Page 2 of 2




designated federal correctional institution is unable to provide him adequate medical

care for his health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States

v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. McElroy’s motion for compassionate

release (Doc. # 118) is DENIED.

      DONE this 20th day of November, 2020.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                         2
